DETAILED ACTION
Applicant: SHAH, Kanai S.; GLODO, Jaroslaw; VAN LOEF, Edgar V.; HAWRAMI, Rastgo; SHIRWADKAR, Urmila; & PANDIAN, Lakshmi Soundara
Assignee: Radiation Monitoring Devices, Inc. 
Attorney: Robert H. Walat (Reg. No.: 46,324)
Filing: Amendment filed 17 August 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 12, 4, 6-7, and 9-17 are currently pending before the Office.  Claims 1 and 2 have been amended to incorporate limitations from claims 3 and 5, respectively, and were accordingly cancelled.

Response to Arguments
Persuasive Arguments – §112(b) rejections & §103 Struye & Isoda rejections
Applicant’s arguments, see Pages 6-7, filed 08/17/2022, with respect to §112(b) rejections have been fully considered and are persuasive in that the limitations have been amended to make them definite and arguments with respect to §103 Struye & Isoda rejections are persuasive in that the combinations were not used to reject claim 3, which was absorbed into the independent claims.  In view of this oversight, these rejections cannot be made Final.  The rejections of the claims in view of §112(b) and in view of §103 – Struye & Isoda have been withdrawn.  However, upon further review the amended claims are rejected in view of Struye (claim 1) & Isoda (claim 2), see below. 
Unpersuasive Arguments - §103 Nakamura rejection
Applicant's arguments regarding obviousness rejections filed 08/17/2022 have been fully considered but they are not persuasive.
Applicants argue that the obviousness rejections – Nakamura (§103) fail to disclose the limitations imported from claims 3 and 5 (App. Arg., Pgs. 6-8).  The Examiner respectfully disagrees.  The Nakamura & Shaw disclose the claimed invention as detailed below, the Arguments fail to include any new arguments, and the cited art discloses the limitations incorporated into the independent claims.  Accordingly, the Applicants arguments regarding Nakamura & Shaw are unpersuasive.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2, 4, 6-7, and 9-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (JP 61236890 A) and Shah et al. (US Pub. 2011/0024634).
Regarding claim 1, Nakamura discloses a scintillator material composition (Nakamura: Abstract – fluorescent material . . . give a complex halide fluorescent material activated with divalent Eu which emits nearultraviolet light by excitement with radiation such as x-rays, electron rays, or ultraviolet rays . . . fluorescent material for radiation image conversion panel or for radiation sensitizing screen which are used in radiography for medical purposes or for non-destructive inspection of materials.), comprising: lithium; an alkaline earth metal selected from the group consisting of Ca, Sr, and Mg; and a halide selected from the group consisting of Cl, I and F; and a dopant, wherein the composition comprises the formula Li(AE)2X5, wherein AE is one or more alkaline earth metal and X is one or more halide (Abstract – mixture containing alkaline earth metal halide, alkali metal halide and a europium compound such as halide, oxide, nitrate or sulfate is roasted . . . to give a complex halide fluorescent material activated with divalent Eu of the formula (MII is Ba, Sr, Ca; MI is Li, Rb, Cs; X, X’ are Cl, Br, I; 0.1≤a≤20 - when “a” equals “2” the following compounds result: LiCa2I5, LiCa2Cl5, LiMg2Cl5; Pg. 679, Column 1, Line 6 - MIIX2·aMIX’:xEu2+ (EQ I); Pg. 679, Column 2, Line 11  MIIX2·aMIX’:xEu (EQ II)), wherein the alkaline earth metal and halide are selected from one of the following pairings of alkaline earth metal and halide elements Ca and Cl, Ca and I, Ca and F, Sr and Cl, Sr and I, Sr and F, Mg and Cl, Mg and I, Mg and F (Nakamura: Abstract; Pg. 685, Column 2, Lines 1 & 8), but does not specifically disclose the percentage of dopant.
In a related field of endeavor, Shah et al. discloses an enriched halide scintillator material composition (Shah et al.: Figs. 8A-8B; Abstract - Li-6 enriched Li-containing scintillator compositions, as well as related structures and methods. Radiation detection systems and methods include a Cs2LiLn Halide scintillator composition) wherein the composition further comprises a dopant present in an amount between about 0.01% and about 20%, by molar weight (Figs. 8A-8B; Abstract; ¶45 scintillator compositions disclosed herein can include a dopant or a mixture of dopants. . . . For example, the dopant is typically employed at a level in the range of about 0.01% to about 20%, by molar weight. In certain embodiments, the amount of dopant is in the range of about 0.01% to less than about 100% (and any integral number therebetween)).
In view of the ability to tailor a scintillator to be used in a certain application, to have desired emission properties and timing resolutions, and for a type of detection device being used by adding an amount of dopant as is disclosed in Shah et al. at Paragraph 45, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Shah et al. with the teachings of Nakamura to tailor a scintillator to particular application with desired emission properties and timing resolutions using a dopant amount or mixture of dopant amounts.

Regarding claim 2, Nakamura discloses a scintillator material composition (Nakamura: Abstract), comprising: lithium; an alkaline earth metal selected from the group consisting of Ca, Mg, and Ba; and a halide selected from the group consisting of Cl, Br, and I; and a dopant, wherein the composition comprises the formula Li(AE)2X5, wherein AE is one or more alkaline earth metal and X is one or more halide (Abstract - complex halide fluorescent material activated with divalent Eu of the formula (MII is Ba, Sr, Ca; MI is Li, Rb, Cs; X, X’ are Cl, Br, I; 0.1≤a≤20 - when “a” equals “2” the following compounds result: LiCa2I5, LiCa2Cl5, LiMg2Cl5; Pg. 679, Column 1, Line 6 - MIIX2·aMIX’:xEu2+ (EQ I); Pg. 679, Column 2, Line 11  MIIX2·aMIX’:xEu (EQ II)), wherein the alkaline earth metal and halide are selected from one of the following pairings of alkaline earth metal and halide elements Ca and Cl, Ca and Br, Ca and I, Mg and Cl, Mg and Br, Mg and I, Ba and Cl, Ba and Br, and Ba and I (Nakamura: Abstract; Pg. 685, Column 2, Lines 1 & 8), but does not specifically disclose the percentage of dopant.
In a related field of endeavor, Shah et al. discloses an enriched halide scintillator material composition (Shah et al.: Figs. 8A-8B; Abstract - Li-6 enriched Li-containing scintillator compositions, as well as related structures and methods. Radiation detection systems and methods include a Cs2LiLn Halide scintillator composition) wherein the composition further comprises a dopant present in an amount between about 0.01% and about 20%, by molar weight (Figs. 8A-8B; Abstract; ¶45 scintillator compositions disclosed herein can include a dopant or a mixture of dopants. . . . For example, the dopant is typically employed at a level in the range of about 0.01% to about 20%, by molar weight. In certain embodiments, the amount of dopant is in the range of about 0.01% to less than about 100% (and any integral number therebetween)).
In view of the ability to tailor a scintillator to be used in a certain application, to have desired emission properties and timing resolutions, and for a type of detection device being used by adding an amount of dopant as is disclosed in Shah et al. at Paragraph 45, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Shah et al. with the teachings of Nakamura to tailor a scintillator to particular application with desired emission properties and timing resolutions using a dopant amount or mixture of dopant amounts.

Regarding claim 4, Nakamura further discloses wherein the composition is selected from one of the following LiSr2I5, LiSr2Cl5, LiSr2F5, LiCa2I5, LiCa2Cl5, LiCa2F5, LiMg2I5, LiMg2Cl5 and LiMg2F5 (Nakamura: Abstract - formula (MII is Ba, Sr, Ca; MI is Li; X, X’ are Cl, Br, I; 0.1≤a≤20 - when “a” equals “2” the following compounds result: LiCa2I5, LiSr2I5, LiMg2I5, LiMg2Cl5).
Regarding claim 6, Nakamura further discloses wherein the composition is selected from one of the following LiBa2I5, LiBa2Br5 LiBa2Cl5, LiCa2I5, LiCa2Br5, LiCa2Cl5, LiMg2I5, LiMg2Br5, and LiMg2Cl5 (Nakamura: Abstract – formula (MII is Ba, Sr, Ca; MI is Li, Rb, Cs; X, X’ are Cl, Br, I; 0.1≤a≤20 - when “a” equals “2” the following compounds result: LiBa2I5, , LiBa2Br5 LiBa2Cl5, LiCa2I5, LiCa2Br5, LiCa2Cl5).
Regarding claim 7, Nakamura further discloses wherein the dopant is selected from one of the following Ce, Pr, Lu, La, Eu, Sm, Sr, Tl, Cl, F, Yb, and I (Abstract).
Regarding claim 9, Shah et al. further discloses wherein the dopant comprises a first type of dopant and a second type of dopant (Shah et al.: ¶45 mixture of dopants).
Regarding claim 10, Shah et al. further discloses wherein the lithium is enriched with 6Li (Shah et al.: Abstract; ¶¶8-13 where the lithium content of the composition is enriched to include a Li-6 content above that which is found in naturally occurring lithium sources . . . neutron detection efficiency in Li-6 enriched compositions of the present invention significantly exceeds the efficiency in corresponding non-enriched compositions. In some instances, scintillator compositions including Li-6 enriched lithium of only a few millimeters in thickness provide neutron detection efficiency significantly exceeding the detection efficiency of a corresponding non-enriched composition having a much greater thickness (e.g., 10 cm or greater)).
Regarding claims 11-13, Nakamura further discloses wherein the composition comprises lithium, Sr, I, and Eu in the formula LiSr2I5:Eu (Nakamura: Abstract - formula (MII is Ba, Sr, Ca; MI is Li, Rb, Cs; X, X’ are Cl, Br, I; 0.1≤a≤20 - when “a” equals “2” the following compounds result: LiSr2I5 & Eu doping).
Regarding claim 14, Nakamura further discloses using the fluorescent material for a radiography and non-destructive inspection of materials (Nakamura: Abstract), but does not specifically disclose how the scintillator material and detector are connected together.
In a related field of endeavor, Shah et al. discloses a system for detecting radiation (Shah et al.: Figs. 8A-8B detector system 10 scintillator 12 photodetector 14 computer system 16 source 18 substrate 20; Abstract; ¶¶52-58), comprising: a detector comprising a scintillator material composition; a light detector assembly coupled to the scintillator material composition to detect a light pulse luminescence from the scintillator material composition (Figs. 8A-8B detector system 10 scintillator 12 photodetector 14 computer system 16 source 18 substrate 20; Abstract; ¶¶52-58).
In view of the ability to couple a light sensing device with a scintillator assembly to covert light photons emitted from the scintillator into electrical pulses or signal that can be shaped, digitized, and processed by associated electronics as is disclosed in Shah et al. at Paragraphs 52-58, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Shah et al. with the teachings of Nakamura to convert light emitted from scintillator material into processed detection information through associated electronics.

Regarding claim 15, Nakamura and Shah et al. further disclose a method of radiation detection, comprising: providing a detection system comprising: a detector comprising the scintillator material composition of claim 1; and a light detection assembly coupled to the scintillator material composition to detect a light pulse luminescence from the scintillator material composition a measure of a scintillation event; positioning the system such that a radiation source is within a field of view of the system so as to detect emissions from the source; and measuring a scintillation event luminescence signal from the scintillator material composition with the detection assembly (Nakamura: Abstract; Shah et al.: Figs. 8A-8B; Abstract; ¶¶52-58).
Regarding claim 16, Nakamura further discloses using the fluorescent material for a radiography and non-destructive inspection of materials (Nakamura: Abstract), but does not specifically disclose how the scintillator material and detector are connected together.
In a related field of endeavor, Shah et al. discloses a system for detecting radiation (Shah et al.: Figs. 8A-8B detector system 10 scintillator 12 photodetector 14 computer system 16 source 18 substrate 20; Abstract; ¶¶52-58), comprising: a detector comprising a scintillator material composition; a light detector assembly coupled to the scintillator material composition to detect a light pulse luminescence from the scintillator material composition (Figs. 8A-8B detector system 10 scintillator 12 photodetector 14 computer system 16 source 18 substrate 20; Abstract; ¶¶52-58).
In view of the ability to couple a light sensing device with a scintillator assembly to covert light photons emitted from the scintillator into electrical pulses or signal that can be shaped, digitized, and processed by associated electronics as is disclosed in Shah et al. at Paragraphs 52-58, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Shah et al. with the teachings of Nakamura to convert light emitted from scintillator material into processed detection information through associated electronics.

Regarding claim 17, Nakamura and Shah et al. further disclose a method of radiation detection, comprising: providing a detection system comprising: a detector comprising the scintillator material composition of claim 2; and a light detection assembly coupled to the scintillator material composition to detect a light pulse luminescence from the scintillator material composition a measure of a scintillation event; positioning the system such that a radiation source is within a field of view of the system so as to detect emissions from the source; and measuring a scintillation event luminescence signal from the scintillator material composition with the detection assembly (Nakamura: Abstract; Shah et al.: Figs. 8A-8B; Abstract; ¶¶52-58).

Claims 1, 4, 7, and 9-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Struye et al. (US Pub. 2001/0030302), Beck et al., “A Study on AB2X5 Compounds (A: k, In, Tl; B: Sr, Sn, Pb; X: Cl, Br, I), May 1986, Journal of Inorganic and General Chemistry, Volume 536, Issue 5, Pages 35-44, Kellner, "Di binaren Systeme des Europium(II) - und Strontiumchlorids mit Alkalimetalchloriden nd Thalliumchlroid", Z. Anorg. Allg. Chem., Vol. 37, pp. 137-187 (1913), and Shah et al. (US Pub. 2011/0024634).
Regarding claim 1, Struye et al. discloses a scintillator material composition (Struye et al.: Abstract - radiography system . . . comprising stimulable storage phosphors; ¶¶23-34 fluorescent light emitted by the phosphor upon stimulation is collected and brought to a photomultiplier (Hamamatsu R 376) giving a corresponding electrical current, proportional to the amount of emitted fluorescent light: the initial value of the amount of fluorescent light is thereby obtained. Irradiation of the phosphor with penetrating radiation is repeated, but reading of the amount of stimulable light for a given intensity of stimulating energy only takes place after keeping the irradiated phosphor in the dark for a given time), comprising: lithium; an alkaline earth metal selected from the group consisting of Ca, Sr, and Mg; and a halide selected from the group consisting of Cl, I and F; and a dopant, wherein the composition comprises a formula Li(AE)X3, wherein AE is an alkaline earth metal and X is one or more halide (Abstract; ¶¶23-34 Perovskites particularly useful in dosimetric applications and specific radiographic applications as in the system of the present invention are corresponding with following formulae (Ia-Ih): . . . LiMgF3:Mn – “:Mn” means the scintillator composition is “doped” with Manganese) wherein the alkaline earth metal and halide are selected from one of the following pairings of alkaline earth metal and halide elements Ca and Cl, Ca and Br, Ca and I, Mg and Cl, Mg and Br, Mg and I, Ba and Cl, Ba and Br, and Ba and I (Abstract; ¶¶23-34 LiMgF3:Mn).  Although Struye et al. discloses a scintillator material composition with formula Li(AE)X3, wherein AE is an alkaline earth metal and X is one or more halide, it fails to disclose a scintillator material composition having formula Li(AE)2X5.
In a related field of endeavor, Beck et al. and Kellner disclose a ternary halides in the formula type AB2X5 wherein A could be an alkali metal, B could be an alkaline earth metal, and X could be a halide, such as potassium strontium bromide KSr2Br5 (Beck et al.: Abstract - The synthesis and the lattice constants of AB2X5 compounds with A = K, In, B = Sr, Sn, Pb and X = Cl, Br, I are reported. . . . shown to be the high temperature form; Pg. 36 – Table 1 KSr2I5 ) which is known to have extraordinarily great connectivity (Kellner: Pgs. 179-180 The table [table 18] shows the extraordinarily great connectivity potassium bromide with bromides of recognize divalent metals, with one or more double salts can form – Strontium is a divalent silvery metal).  
In view of the ability to obtain a scintillator material with slow dark-decay in order to make it suitable for use for dosimetric applications with a composition with formula Li(AE)X3, wherein AE is an alkaline earth metal and X is one or more halide as is disclosed in Struye et al. at Paragraphs 14-17 & 23-34, in view of the ability to obtain a compound with that has high temperature resistance in a known form of AB2X5 as is disclosed in Beck et al. at Pages 35-27, and in view of the extraordinarily great connectivity of potassium bromide with bromides of divalent metals like strontium as is disclosed in Kellner at Pages 179-180 and Table 18, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Beck et al. and Kellner with the teachings of Struye et al. to replace one alkali metal, e.g. Struye et al. – Lithium (Li), for another alkali metal, e.g. Beck et al. & Kellner – Potassium (K), to obtain high temperature resistant compound with extraordinary connectivity with a formula of AB2X5 to obtain a scintillator formula Li(AE)2X5, however they do not specifically disclose the percentage of dopant.
In a related field of endeavor, Shah et al. discloses an enriched halide scintillator material composition (Shah et al.: Figs. 8A-8B; Abstract - Li-6 enriched Li-containing scintillator compositions, as well as related structures and methods. Radiation detection systems and methods include a Cs2LiLn Halide scintillator composition) wherein the composition further comprises a dopant present in an amount between about 0.1% and about 20%, by molar weight (Figs. 8A-8B; Abstract; ¶45 scintillator compositions disclosed herein can include a dopant or a mixture of dopants. . . . For example, the dopant is typically employed at a level in the range of about 0.01% to about 20%, by molar weight. In certain embodiments, the amount of dopant is in the range of about 0.01% to less than about 100% (and any integral number therebetween)).
In view of the ability to tailor a scintillator to be used in a certain application, to have desired emission properties and timing resolutions, and for a type of detection device being used by adding an amount of dopant as is disclosed in Shah et al. at Paragraph 45, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Shah et al. with the teachings of Struye et al., Beck et al., & Kellner to tailor a scintillator to particular application with desired emission properties and timing resolutions using a dopant amount or mixture of dopant amounts.

Regarding claim 4, Struye et al., Beck et al., Kellner, & Shah et al. further disclose LiBa2I5, LiBa2Br5 LiBa2Cl5, LiMg2I5, LiMg2Br5, and LiMg2Cl5 (Struye et al.: Abstract; ¶¶23-34 LiMgF3:Mn – disclosing use of Lithium, Magnesium, & Fluorine; Beck et al. & Kellner et al.: Beck et al.: Abstract; Pg. 36; Kellner et al.: Pgs. 179-180 – compounds AB2X5 teachings resulting in the claimed compounds).  
Regarding claim 7, Shah et al. further discloses wherein the dopant is selected from one of the following Ce, Pr, Lu, La, Eu, Sm, Sr, Tl, Cl, F, Yb, and I (Shah et al.: ¶¶41-45).
Regarding claim 9, Shah et al. further discloses wherein the dopant comprises a first type of dopant and a second type of dopant (Shah et al.: ¶45 mixture of dopants).
Regarding claim 10, Shah et al. further discloses wherein the lithium is enriched with 6Li (Shah et al.: Abstract; ¶¶8-13).
Regarding claims 11-13, Struye et al., Beck et al., Kellner, & Shah et al. further disclose wherein the composition comprises lithium, Sr, I, and Eu in the formula LiSr2I5:Eu (Struye et al.: Abstract; ¶¶23-34 LiMgF3:Mn – use of Lithium; Beck et al.: Abstract - AB2X5 compounds with A, B = Sr . . . X = I are reported; Pg. 36 – Table 1 KSr2I5; Kellner: Pgs. 179-180; Shah et al.: ¶¶41-45 Eu dopant).
Regarding claims 14-15, Struye et al., Beck et al., Kellner, & Shah et al. further disclose further discloses a system (claim 14) and a method (claim 15) for detecting radiation (Struye et al.: ¶52 – detecting irradiation of an object; ¶60 – light detection; ¶¶62-75 – photomultiplier tubes & detection of pulse/intensity; Shah et al.: Figs. 8A-8B detector system 10 scintillator 12 photodetector 14 computer system 16 source 18 substrate 20; Abstract; ¶¶52-58), comprising: a detector comprising the scintillator material composition of claim 1 (Struye et al.: Abstract; ¶¶23-34; Beck et al.: Abstract - AB2X5; Pg. 36; Kellner et al.: Pgs. 179-180; Shah et al.: ¶¶41-45); a light detector assembly coupled to the scintillator material composition to detect a light pulse luminescence from the scintillator material composition (Struye et al.: ¶52; ¶60; ¶¶62-75; Shah et al.: Figs. 8A-8B detector system 10 scintillator 12 photodetector 14 computer system 16 source 18 substrate 20; Abstract; ¶¶52-58) (claim 14) a measure of a scintillation event; positioning the system such that a radiation source is within a field of view of the system so as to detect emissions from the source; and measuring a scintillation event luminescence signal from the scintillator material composition with the detection assembly (Struye et al.: ¶52; ¶60; ¶¶62-75; Shah et al.: Figs. 8A-8B detector system 10 scintillator 12 photodetector 14 computer system 16 source 18 substrate 20; Abstract; ¶¶52-58) (claim 15). 


	
Claims 2, 6, and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Isoda et al. (US Pub. 2005/0077479), Beck et al., “A Study on AB2X5 Compounds (A: k, In, Tl; B: Sr, Sn, Pb; X: Cl, Br, I), May 1986, Journal of Inorganic and General Chemistry, Volume 536, Issue 5, Pages 35-44, Kellner, "Di binaren Systeme des Europium(II) - und Strontiumchlorids mit Alkalimetalchloriden nd Thalliumchlroid", Z. Anorg. Allg. Chem., Vol. 37, pp. 137-187 (1913), and Shah et al. (US Pub. 2011/0024634).
Regarding claim 2, Isoda et al. discloses a scintillator material composition (Isoda et al.: Fig. 1 phosphor layer 3; Abstract; ¶¶39-41 radiation image storage panel of the invention . . . The energy-storable phosphor preferably is a stimulable phosphor giving off stimulated emission in the wave-length region of 300 to 500 nm when exposed to a stimulating ray in the wavelength region of 400 to 900 nm), comprising: lithium; an alkaline earth metal selected from the group consisting of Ca, Mg, and Ba; and a halide selected from the group consisting of Cl, Br, and I; and a dopant, wherein the composition comprises a formula Li(AE)X2, wherein AE is an alkaline earth metal and X is one or more halide (Fig. 1; Abstract; ¶¶39-52 MIX.aMIIX′2 .bMIIIX″3 :zA (I)  in which MI is at least one alkali metal selected from the group consisting of Li, Na, K, Rb and Cs; MII is at least one alkaline earth metal or divalent metal selected from the group consisting of Be, Mg, Ca, Sr, Ba, Ni, Cu, Zn and Cd; MIII is at least one rare earth element or trivalent metal selected from the group consisting of Sc, Y, La, Ce, Pr, Nd, Pm, Sm, Eu, Gd, Tb, Dy, Ho, Er, Tm, Yb, Lu, Al, Ga and In; each of X, X′ and X″ is independently at least one halogen selected from the group consisting of F, Cl, Br and I; A is at least one rare earth element or metal selected from the group consisting of Y, Ce, Pr, Nd, Sm, Eu, Gd, Tb, Dy, Ho, Er, Tm, Yb, Lu, Mg, Cu and Bi; and a, b and z are numbers satisfying the conditions of 0≦a<0.5, 0≦b<0.5 and 0<z<1.0, respectively – phosphor corresponds to scintillator material, which may include Lithium + Alkali Metal + Halogen, e.g. Li + Mg, Ca, Ba + Cl, Br, I corresponding to the claimed constituents of the scintillator material composition; ¶57 activator is Eu, the Eu-containing compound of the activator compound preferably contains Eu2+ as much as possible . . . the phosphor activated by Eu2+.; ¶73), wherein the alkaline earth metal and halide are selected from one of the following pairings of alkaline earth metal and halide elements Ca and Cl, Ca and Br, Ca and I, Mg and Cl, Mg and Br, Mg and I, Ba and Cl, Ba and Br, and Ba and I (Fig. 1; Abstract; ¶¶39-52 MIX.aMIIX′2 .bMIIIX″3 :zA (I)  which can include Lithium (Li) combined with one of Ca, Mg, and Ba, and one of Cl, Br, and I). Although Isoda et al. discloses a scintillator material composition with formula Li(AE)X2, wherein AE is an alkaline earth metal and X is one or more halide, it fails to disclose a scintillator material composition having formula Li(AE)2X5.
In a related field of endeavor, Beck et al. and Kellner disclose a ternary halides in the formula type AB2X5 wherein A could be an alkali metal, B could be an alkaline earth metal, and X could be a halide, such as potassium strontium bromide KSr2Br5 (Beck et al.: Abstract - The synthesis and the lattice constants of AB2X5 compounds with A = K, In, B = Sr, Sn, Pb and X = Cl, Br, I are reported. . . . shown to be the high temperature form; Pg. 36 – Table 1 KSr2I5 ) which is known to have extraordinarily great connectivity (Kellner: Pgs. 179-180 The table [table 18] shows the extraordinarily great connectivity potassium bromide with bromides of recognize divalent metals, with one or more double salts can form – Strontium is a divalent silvery metal).  
In view of the ability to obtain a scintillator material with improved sensitivity and mechanical strength with formula Li(AE)X2, wherein AE is an alkaline earth metal and X is one or more halide as is disclosed in Isoda et al. at Paragraphs 10-16 & 39-52, in view of the ability to obtain a compound with that has high temperature resistance in a known form of AB2X5 as is disclosed in Beck et al. at Pages 35-27, and in view of the extraordinarily great connectivity of potassium bromide with bromides of divalent metals like strontium as is disclosed in Kellner at Pages 179-180 and Table 18, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Beck et al. and Kellner with the teachings of Isoda et al. to replace one alkali metal, e.g. Isoda et al. – Lithium (Li), for another alkali metal, e.g. Beck et al. & Kellner – Potassium (K), to obtain high temperature resistant compound with extraordinary connectivity with a formula of AB2X5 to obtain a scintillator formula Li(AE)2X5, however they do not specifically disclose the percentage of dopant.
In a related field of endeavor, Shah et al. discloses an enriched halide scintillator material composition (Shah et al.: Figs. 8A-8B; Abstract - Li-6 enriched Li-containing scintillator compositions, as well as related structures and methods. Radiation detection systems and methods include a Cs2LiLn Halide scintillator composition) wherein the composition further comprises a dopant present in an amount between about 0.01% and about 20%, by molar weight (Figs. 8A-8B; Abstract; ¶45 scintillator compositions disclosed herein can include a dopant or a mixture of dopants. . . . For example, the dopant is typically employed at a level in the range of about 0.01% to about 20%, by molar weight. In certain embodiments, the amount of dopant is in the range of about 0.01% to less than about 100% (and any integral number therebetween)).
In view of the ability to tailor a scintillator to be used in a certain application, to have desired emission properties and timing resolutions, and for a type of detection device being used by adding an amount of dopant as is disclosed in Shah et al. at Paragraph 45, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Shah et al. with the teachings of Isoda et al., Beck et al., & Kellner to tailor a scintillator to particular application with desired emission properties and timing resolutions using a dopant amount or mixture of dopant amounts.

Regarding claim 6, Isoda et al., Beck et al., Kellner, & Shah et al. further disclose wherein the composition is selected from one of the following LiBa2I5, LiBa2Br5 LiBa2Cl5, LiCa2I5, LiCa2Br5, LiCa2Cl5, LiMg2I5, LiMg2Br5, and LiMg2Cl5 (Isoda et al.: Fig. 1; Abstract; ¶¶39-52 MIX.aMIIX′2 .bMIIIX″3 :zA (I)  which can include Lithium (Li) combined with one of Ca, Mg, and Ba, and one of Cl, Br, and I; Beck et al.: Abstract - AB2X5; Pg. 36; Kellner et al.: Pgs. 179-180; Shah et al.: ¶¶41-45)
Regarding claims 16-17, Isoda et al., Beck et al., Kellner, & Shah et al. further disclose a system (claim 16) and a method (claim 17) for detecting radiation (Isoda et al.: Fig. 1; Abstract; ¶¶39-52 MIX.aMIIX′2 .bMIIIX″3 :zA (I); ¶73; Shah et al.: Figs. 8A-8B detector system 10 scintillator 12 photodetector 14 computer system 16 source 18 substrate 20; Abstract; ¶¶52-58), comprising: a detector comprising the scintillator material composition of claim 2 (Isoda et al.: Fig. 1; Abstract; ¶¶39-52 MIX.aMIIX′2 .bMIIIX″3 :zA (I); ¶73; Beck et al.: Abstract - AB2X5; Pg. 36; Kellner et al.: Pgs. 179-180; Shah et al.: ¶¶41-45); a light detector assembly coupled to the scintillator material composition to detect a light pulse luminescence from the scintillator material composition (Isoda et al.: Fig. 1; Abstract; ¶¶39-52 MIX.aMIIX′2 .bMIIIX″3 :zA (I); ¶73; Shah et al.: Figs. 8A-8B detector system 10 scintillator 12 photodetector 14 computer system 16 source 18 substrate 20; Abstract; ¶¶52-58) (claim 16) a measure of a scintillation event; positioning the system such that a radiation source is within a field of view of the system so as to detect emissions from the source; and measuring a scintillation event luminescence signal from the scintillator material composition with the detection assembly (Isoda et al.: Fig. 1; Abstract; ¶¶39-52 MIX.aMIIX′2 .bMIIIX″3 :zA (I); ¶73; Shah et al.: Figs. 8A-8B detector system 10 scintillator 12 photodetector 14 computer system 16 source 18 substrate 20; Abstract; ¶¶52-58) (claim 17).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY SCOTT VALENTINER whose telephone number is (571)272-7504. The examiner can normally be reached M-F / 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/JEREMY S VALENTINER/Examiner, Art Unit 2884